         Case 1:20-cr-00015-PKC Document 142 Filed 09/03/21 Page 1 of 2
                                                                                 Waymaker LLP




              ""
                                                              777 S. Figueroa Street, Suite 2850
                                                                   Los Angeles, California 90017
WAYMAKER                                                                        T 424.652.7800




                                                                           Author's Direct Dial No.
                                                                                    (424) 652-7814

                                                                          Author's Email Address
                                                                      bklein@waymakerlaw.com

BY EMAIL


September 2, 2021                                REQUEST TO BE FILED UNDER SEAL

Honorable P. Kevin Castel
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

Re:    United States v. Virgil Griffith
       20 Cr. 15 (PKC)

Dear Judge Castel:

        We write respectfully on behalf of defendant Virgil Griffith to request the Court's
permission to transfer certain of Mr. Griffith's cryptocurrency assets to counsel in order to pay
legal fees in connection with this case and upcoming trial. We have attached a proposed order,
which we respectfully ask the Court to enter.

        As the Court knows, Mr. Griffith holds an account at the U.S.-based exchange Coinbase. 1
We understand from records produced by the government that the account contains
approximately -           (although this value likely substantially fluctuates due to the volatility
of the cryptocurrency assets in it). Based on the last hearing, the defense understands there is no
seizure warrant or other legal process that has been placed on the account. It is the defense' s
understanding, however, that Coinbase froze the account at or near the time of Mr. Griffith's


1 The account records consist of two different Excel spreadsheets (apparently exported into Excel
from whatever the native format was, so they are somewhat difficult to follow). There is no
account number listed, but there are two user identification numbers,
                                 and                                Both spreadsheets reference Mr.
Griffith's date of birth. It is hard to tell whether Coinbase considers that one or two accounts.
For purposes of this letter motion, we have referred to it as an account (using the singular) but, to
be clear, this motion seeks liquidation of all Mr. Griffith's assets at Coinbase, in any account and
in any form.
            Case 1:20-cr-00015-PKC Document 142 Filed 09/03/21 Page 2 of 2

         \y✓                                                           Letter to Hon. P. Kevin Castel
                                                                                   September 2, 2021
WAYMAKER
                                                                                          Page 2 of2



arrest and it has remained frozen since that time. Coinbase has indicated to defense counsel a
preference for closing the account.

        Mr. Griffith respectfully requests that the Court enter the enclosed proposed order,
attached as Exhibit A, permitting that the assets in the Coinbase account to be liquidated into
United States dollars, and be wire-transferred to the attorney trust account ofWaymaker LLP for
the purpose of paying Mr. Griffith's legal fees and expenses associated with this case. As
indicated on the proposed order, should any assets remain at the conclusion of the case, defense
counsel will confer with the government and inform the Court, but would not return any to Mr.
Griffith without further clearance from the Court.

         We have conferred with the prosecutors, who object to the relief requested.

        Because this letter and its attachments contain personal identifying information and make
reference to Mr. Griffith's personal assets and unique identification numbers at Coinbase, we
respectfully request that the Court receive this motion under seal. If the Court enters the
proposed order, a complete copy of the proposed order would be provided to Coinbase, with an
indication that the filing was made under seal.

         As always, defense counsel is available to answer any questions the Court may have.


Respectfully submitted,

  15"',..-----.C.   ~

Brian E. Klein
Keri Curtis Axel
Waymaker LLP

-and-

Sean S. Buckley
Kobre & Kim LLP

Attorneys for Virgil Griffith
